from a judgment of the Supreme Court (Mulvey, J.), entered April 3, 2003 in Chemung County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of the Board of Parole denying petitioner’s request for parole release.
Since the April 2001 determination giving rise to this CPLR article 78 proceeding, petitioner has reappeared before the Board of Parole and has again been denied release. Accordingly, the matter is now moot and the appeal must be dismissed (see Matter of Boddie v New York State Div. of Parole, 306 AD2d 661 [2003]).
Mercure, J.E, Mugglin, Rose, Lahtinen and Kane, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.